Citation Nr: 1802877	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  10-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, including based on the failure to provide appropriate VA health care under 38 C.F.R. § 1151. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1943 to December 1945, and from January 1947 to January 1950.  The Veteran died in February 2003.  The Appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In November 2012 and June 2017, the Board remanded this case for further development.  That development has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in February 2003.  His death certificate identifies the immediate cause of death as heart failure, with metastatic colon cancer listed as a significant condition contributing to death. 

2.  The Veteran did not have a service-connected disability at the time of his death. 

3.  The Veteran's cause of death was not related to his active military service, to include exposure to asbestos or non-ionizing radiation. 

4.  The Veteran's death was not due to VA carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on the part of VA, nor due to an event not reasonably forseeable.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, including based on the failure to provide appropriate VA health care under 38 C.F.R. § 1151, have not been met.  38 U.S.C. §§ 1110, 1112, 1151, 1310, 5107 (2012); 38 C.F.R. § 3.312, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking service connection for the cause of the Veteran's death.  In particular, the Appellant relates the Veteran's death to his in-service exposure to asbestos and radiation; and that VA improperly diagnosed and treated the Veteran hastening or causing his death.  See VA 21-4138 from July 2008, August 2008, September 2009, and April 2013; see also April 2010 substantive appeals. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2016).  Certain chronic diseases, which are listed in 38 C.F.R. § 3.309 (a), such as malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309 (2017).  
If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b) (2016).  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
FACTS

The Veteran died in February 2003 with congestive heart failure listed as the immediate cause of death and metastatic colon cancer listed as a significant condition contributing to death.  See February 2003 Death Certificate.  The Board notes that the Veteran was not service connected for any disabilities at the time of his death.

Service treatment records are silent for symptoms or diagnoses related to any heart, colon, or lung condition.  In January 1945 service treatment record, chest x-rays showed no essential deviation.  In a similar January 1950 service treatment record, chest X-rays showed negative findings and examination showed no defects.  

Moreover, service and personnel records do not support exposure to ionizing radiation.  The Board notes that in response to VA requests, the Naval Dosimetry Center reviewed the exposure registry and found no reports of occupation exposure to ionizing radiation for this Veteran.  See February and April 2015 Naval Dosimetry Center Letter.

Post-service VA treatment records are remarkable for colon cancer and heart issues.  In regards to heart issues, VA treatment records indicate that the Veteran suffered a myocardial infarction in March 1995.  

VA treatment records also show a diagnosis of colon cancer in the late 1980s.  In July 1992, the Veteran underwent a resection of the abdominal perineal for adenocarcinoma of the rectum.  In October 1993, VA treatment records noted a previous examination with colonoscopy and chest X-rays showing that the Veteran to be free of metastatic disease.  In August 1994, a colonoscopy was performed without remarkable results.  In August 1998 VA treatment records, a negative colonoscopy from 1996 was noted.  Subsequently, VA treatment records show complaints of pain in the rectum area beginning in 1997.  VA treatment records show that the Veteran was treated for this pain by multiple specialists including internal medicine and surgery.  The Veteran also underwent testing.  In particular, VA treatment records include a January 1999 CT scan which was unremarkable and without evidence of metastases or recurrent tumor.  Additionally, a July 1999 CT scan of the abdomen and pelvis was without evidence of a mass, recurrence of neoplasm, or abnormality over the coccygeal area.  Ultimately, VA clinicians concluded that the Veteran's pain was unlikely to be a recurrence of cancer due to the specific reports of pain being stimulus generated and the negative test results.  See February 2000 VA treatment record. 

In August 2001 VA treatment records, CT scans of the chest showed pulmonary nodules consistent with metastatic disease; and CT scans of the abdomen noted a left lung mass.  Pulmonary review of the film noted likelihood of metastatic disease and concluded that a biopsy would not add to the analysis. 

In an October 2001 private treatment record, the clinician noted that the morphology showed classical extensively necrotic glandular pattern of colon adenocarcinoma which would be consistent the prior history.  A biopsy in October 2001 showed adenocarcinoma, probably from rectum cancer.  See October 2001 VA treatment records.  Pathology on the PET scan was consistent with colon carcinoma metastatic to the lungs as well as recurrent in the pelvis.  See November 2001 VA treatment records.  

In February 2003, the Veteran presented with increasing shortness of breath and was admitted to the VA facility.  The Veteran died shortly after admission. 

The February 2003 autopsy report shows a final diagnosis of cardiomegaly; multiple small nodules of apparent metastatic tumor of the lung and extensive pleuritis of the lungs with undetermined cause; post-operative left colectomy; pulmonary embolism of the left lung; and arterial and arteriolar nephrosclerosis.  

In support of her claim, the Appellant has submitted the opinion of the private oncologist who treated the Veteran, Dr. S.  He noted that the Veteran was aboard navy ships as a fireman and radar man.  Dr. S. opined that based on the autopsy report of fibrosis in the lungs, it is as likely as not that the Veteran was exposed to asbestos.  However, Dr. S. explained that the cause of the Veteran's death was carcinoma of the rectum metastatic to lung. 

In November 2008, VA obtained a staff physician's opinion related to asbestos.  The examiner reviewed the claims file, including private and VA treatment records.  The examiner considered the autopsy report and the opinion of Dr. S.  The examiner remarked that medical records indicate that the Veteran developed colon cancer which spread to his lungs.  The examiner noted that the previous pathology from wedge resection revealed metastatic adenocarcinoma of the colon found in the upper lobe of the right lung.  The examiner also noted a high probability of exposure to asbestos as a fireman in the Navy. 

The November 2008 examiner concluded that it is less likely than not that Veteran's exposure to asbestos was the cause of colorectal cancer metastatic to lungs and contributed to the cause of death.  The examiner explained that extensive pathological material would have likely produced evidence of asbestosis; noting no evidence regarding asbestos graunulomata or reactions.  The examiner further highlighted that medical records made no mention of mesothelioma granulomata from asbestosis of the adjacent lung.  The examiner noted that medical literature identifying risk factors for colorectal cancer do not mention asbestos as a significant risk factor.  Moreover, the examiner noted that gastrointestinal cancers related to asbestos are not found in the United States, distinguishing studies of Eastern European coal miners whose exposure included ingesting a fair amount of asbestos fiber.  Moreover, the examiner reviewed medical literature addressing asbestos related malignancy in other areas besides the lungs and concluded that it revealed no incidents of truly gastrointestinal lesions in the studies.  Rather, the examiner noted that malignancy associated with asbestos traditionally has been mesothelioma; the majority of those exposed to asbestos never develop a disease.  The examiner did note that pathological distinction between malignant mesothelioma and metastatic adenocarcinoma may be difficult without use of special stains.  Nonetheless, the examiner noted the medical literature does not support gastrointestinal malignancy as a significant component of asbestosis. 

In May 2009, VA obtained a physician's opinion regarding whether VA was negligent in diagnosing and treating the Veteran.  The examiner reviewed the claims files and treatment records.  The examiner noted the Veteran's medical history included persistent pain in the intergluteal fold and buttock area.  The examiner also noted testing included a negative colonoscopy in 1996; January 1999 negative CT scan of the abdomen; and July 1999 negative CT scan of pelvis.  The examiner went on to note an August 2001 chest X-ray showing possible metastatic disease with subsequent consult with pulmonology.  Thereafter, the examiner noted that the Veteran was offered further treatment and sought a private oncologist.  The examiner noted the autopsy result which indicated that the Veteran had a pulmonary embolism, pleuritic metastatic tumor to the lungs, and healed pericarditis. 

As to the question of an earlier diagnosis, the May 2009 examiner concluded that review of the record shows that the Veteran's complaints of pain were appropriately worked up.  The examiner indicated that the VA care was appropriate; complaints of pain were not ignored and were worked up by several specialists including testing.  At that time, there was no indication that this would be a recurrence of metastasis or cancer.  The examiner concluded that VA acted as a reasonably prudent physician would have in treating the Veteran and the symptomatology.

Pursuant to the Board's June 2017 Remand, in September 2017, VA obtained a physician's opinion regarding the likelihood of the Veteran's colon cancer being related to his exposure to radiofrequency radiation.  The examiner noted the Veteran's duties included being a radarman, with the contention of significant exposure of radiofrequency radiation.  The examiner conducted a review of the Veteran's medical history.  The examiner noted the initial carcinoma with abodminoperitoneal resection; the undiagnosed rectal pain culminating in the 2001 finding of metastatic spread from rectal carcinoma; and ultimately the Veteran's death caused by metastatic colon cancer.  The examiner highlighted that the Veteran did not have primary lung cancer, but had spread of prior rectal cancer to his lungs.  The examiner noted that it was unclear if asbestos was found in any of the Veteran's tissue biopsy.  The examiner indicated that given the Veteran's history of pulmonary embolism, scar tissue would not be unexpected.  Furthermore, the examiner noted that no radiological readings discussed calcification of pleural abnormalities as would typically be seen for asbestos-induced pleural disease. 

In regards to radiation, the September 2017 examiner reviewed the submitted article.  The examiner noted that the article's main point was that low energy type of non-ionizing radiation may have biological effects that could result in cancer in some circumstances.  However, the examiner noted that this is a theoretical discussion with no actual confirmatory epidemiologic research.  In context of cellphone usage and cancer risk associated with that, analyses considering incidence rates over time, prevalence of mobile usage, and latency periods provide no support of causal associations.  The examiner further noted that the Veteran had some known risk factors for developing colon cancer such as obesity, tobacco usage, and red meat consumption.  The Veteran did not have others risks such as childhood exposure to ionizing radiation, noting that the dosimetry assessment for the Veteran was found to be nonsignificant for ionizing radiation.  Ultimately, the examiner opined that metastatic rectal cancer was not at least as likely due to in-service non-ionizing radiation exposure as there is insufficient epidemiologic supportive evidence for such a medical nexus given the Veteran has several other established risk factors.

ANALYSIS

Based on review of the evidence, the Board finds that the evidence weighs against a finding of service connection for cause of death, to include under the provisions of 38 C.F.R. § 1151.

The most competent evidence relates the Veteran's cause of death to heart failure and colon cancer.  While the Appellant contends that the Veteran had lung cancer separate from colon cancer, the medical evidence does not support any other diagnosis of the lungs other than colorectal cancer metastatic to the lung.  The February 2003 autopsy report gave a final diagnosis of cardiomegaly; multiple small nodules of apparent metastatic tumor of the lung; post-operative left colectomy; and pulmonary embolism of the left lung.  Furthermore, the private oncologist who treated the Veteran, Dr. S., explained that the cause of the Veteran's death was carcinoma of the rectum metastatic to lung; the VA clinicians noted that the nodules in the lungs were consistent with colon cancer metastatic to the lungs; and the VA examiners who reviewed the medical records concluded that the Veteran's cause of death was colorectal cancer metastatic to lungs.  These medical professionals have the training, expertise and knowledge to evaluate the Veteran's cancer.  Comparatively, the Appellant is not shown to have the medical expertise to competently opine on the matter.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  There are no competent opinions supporting a diagnosis of the lungs other than colon cancer metastatic to the lungs.  

As such, the Board's discussion focuses on the colon cancer metastatic to the lungs.  See Robinson v. Peake, 21 Vet. App. 545 (2008) (VA is required to consider only those theories of entitlement reasonably raised by the Appellant or the evidence of record). 

Initially, the competent medical evidence shows that the Veteran was diagnosed with colon cancer (and heart disabilities) decades after separation.  Accordingly, entitlement to service connection by way of presumptive service connection of a 38 C.F.R. § 3.309 chronic disease is unavailable.  Additionally, there is no evidence or assertion that symptoms of colon cancer or cardiovascular disease were noted in service or within the one-year post-service presumptive period for malignant tumors.  Accordingly, the theories of chronicity and continuity under 38 C.F.R. § 3.303 (b) are not applicable.  The Board now turns to other theories advanced by the Appellant. 

Asbestos

The Appellant relates the Veteran's cause of death to in-service exposure to asbestos. 

There is no statute specifically addressing service connection for asbestos-related diseases, nor has the VA promulgated any specific regulations or presumptions for these types of cases.  However, the VA Adjudication Procedure Manual, M- 21(M21-1) Part IV, Subpart ii, 2.C.2.a. provides guidance for service connection disabilities resulting from exposure to asbestos.  Pursuant to MR21-1, Part IV, Subpart ii, C.2.e., high exposure to asbestos and a high prevalence of disease have been noted in insulation and ship yard workers.  The exposure may have been direct or indirect; and the extent and duration of exposure is not a factor.  These guidelines were updated on November 2, 2016.  

Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits. M21-1, Part IV, Subpart ii, 1.l.3.a (August 7, 2015).  Claims based on exposure to asbestos require (1) a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.l.3.f and (2) a diagnosed disability that has been associated with in-service asbestos exposure. 

Service records indicate that the Veteran had a high probability of exposure to asbestos as a fireman.  However, the Veteran did not have a diagnosis associated with in-service asbestos exposure.   

The November 2008 examiner concluded that it is less likely than not that Veteran's exposure to asbestos was the cause of colon cancer metastatic to the lungs and contributed to the cause of death.  The examiner noted that pathological material in this case was silent for evidence of asbestosis.  Notably, there was no evidence regarding asbestos graunulomata or reactions and medical records made no mention of mesothelioma granulomata from asbestosis of the adjacent lung.  Moreover, the September 2017 examiner noted that no clear evidence of asbestos was found in any of the Veteran's tissue biopsy; scar tissue in the lungs could be the result of prior embolism as opposed to asbestos related disease; and no radiological readings discussed calcification of pleural abnormalities as would typically be seen for asbestos-induced pleural disease.  

The Board finds the opinions and findings of the VA examiners highly probative.  The examiners have the appropriate training, expertise and knowledge to evaluate the claims.  The examiners provided a thorough and cogent rationale for their findings and opinions, which included consideration of the Appellant's contentions, the Veteran's clinical history, and the relevant medical literature.  

There are no competent opinions to the contrary.  The Board recognizes that the Appellant believes the records from Dr. S. represents a favorable medical nexus opinion.  However, Dr. S.'s opinion did not link the Veteran's probable exposure to asbestos to his cause of the Veteran's death.  As such, the preponderance of the competent medical evidence indicates in-service asbestos exposure is not related to the Veteran's death.

Radiation

The Appellant also relates the Veteran's cancer to in-service exposure to radiation See April 2015 VA 21-4138 and October 2013 VA 21-4138.  The Appellant asserts exposure to both ionizing and non-ionizing (radiofrequency) radiation.  A discussion of both follows. 

Notably, VA has conducted appropriate development to determine whether the Veteran was exposed to ionizing radiation during service and found no record of such exposure.  VA regulations provide additional bases for service connection for Veterans who have been exposed to ionizing radiation.  The first basis is a presumptive basis for diseases specific to "radiation exposed veterans" under 38 U.S.C. § 1112 (c); 38 C.F.R. § 3.309(d)(2017).  A "radiation-exposed veteran" is a Veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a "radiation-risk activity," which includes the following: (A) onsite participation in a test involving the atmospheric detonation of a nuclear device; (B) the occupation of Hiroshima or Nagasaki, Japan during specific periods; (C) internment as a prisoner of war in Japan during World War II; (D) service in which the service member was present during a specific period of time on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; and (E) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort.  38 C.F.R. § 3.309 (d)(3)(i)-(ii) (2016).  
 
Upon consideration of 38 C.F.R. § 3.309(d), and as discussed below, the evidence shows that the Veteran does not qualify as a "radiation-exposed veteran."  There is no evidence that the Veteran participated in a "radiation-risk activity" as defined in 38 C.F.R. § 3.309(d)(3)(ii).
 
Second, service connection for a radiogenic disease, such as colon cancer, can be presumed on the basis of exposure to ionizing radiation as provided in 38 C.F.R. § 3.311 (2016).  Section 3.311 does not provide presumptive service connection for "radiogenic diseases" but provides special developmental procedures to help a Veteran or his survivors prove his claim on a direct basis.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service.  Further, the claim is referred to the Under Secretary for Benefits for consideration before adjudication when it is determined that (i) a Veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki during a specific period, or other activities as claimed; (ii) the Veteran subsequently developed a radiogenic disease; and (iii) the radiogenic disease became manifest within the period specified.  38 C.F.R. § 3.311 (b)(1), (5) (2016).  Notably, if any of the foregoing three requirements are not met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311 (b)(1) (2016).
 
Factors to be considered in determining whether a Veteran's disease resulted from exposure to ionizing radiation in service include: the probable dose, rate, and duration as a factor in inducing the disease; the relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; the Veteran's gender and pertinent family history; the Veteran's age at time of exposure; the time-lapse between exposure and onset of the disease; and the extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease.  38 C.F.R. § 3.311 (e) (2016).

Initially, the competent evidence reflects that the Veteran was not exposed to ionizing radiation in service.  The Board notes that the Appellant raised the possibility of exposure to ionizing radiation in an October 2013 VA 21-4138.  In particular, the Appellant noted that the Veteran served aboard the USS Moale and USS Allen M. Sumner, which were involved in nuclear testing in the Marshall Islands.  The Board notes that the USS Moale and the USS Allen M. Sumner were involved in radiation-risk activity per 38 C.F.R. § 3.309(d)(3)(ii).  In particular, the USS Moale was involved in Operation Crossroads prior to August 1946 and the USS Allen M. Sumner supported Operation Crossroads prior to February 1947.  See November 2013 correspondence.  Military personnel records indicate that the Veteran was not transferred to the USS Moale until May 1948 and the Veteran reported aboard the USS Allen M. Sumner in March 1949.  Thus, the Veteran was not aboard during radiation-risk activities. 

This conclusion is confirmed by correspondence from the Naval Dosimetry Center.  In particular, the Naval Dosimetry Center found no evidence that the Veteran had occupational exposure to ionizing radiation in service.  See February and April Naval Dosimetry Center Letter.  Exposure to radiation and radiation dosage are both complex determinations that cannot be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Although the Appellant asserts that the Veteran was exposed to ionizing radiation, those assertions do not constitute competent evidence of such exposure without a showing that the Appellant possessed the knowledge and expertise needed to make such a determination.  Thus, the only competent and credible evidence indicates that the Veteran was not exposed to ionizing radiation in service.  The Board further notes that the provisions of 38 C.F.R. § 3.311 requiring referral to the Under Secretary for Benefits only apply after VA has made a finding of exposure to ionizing radiation.  As there is no such finding here, referral is not required.  

However, there is evidence that the Veteran may have been exposed to non-ionizing radiation in the form of radiofrequency radiation.  In particular, the Veteran served as a radarman in the Navy.  

Nonetheless, there is no evidence of an etiological relationship between the Veteran's in-service exposure to non-ionizing radiation and his cause of death.  In this regard, the Board finds the September 2017 opinion competent and probative evidence against the claim.  The September 2017 VA examiner opined the Veteran's metastatic rectal cancer was not at least as likely due to in-service non-ionizing radiation exposure based upon insufficient epidemiologic evidence.  Notably, the medical literature is highly speculative as to the carcinogenic effect of non-ionizing radiation.  Additionally, the examiner noted that the Veteran had other known risk factors for developing colon cancer unrelated to service. 

The Board recognizes the Appellant has also offered medical evidence through generalized data in regards to asbestos exposure and radiation exposure.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159 (a)(1).  However, the medical literature in this case is of a general nature and does not contain information or analysis specific to this case.  Thus, the Board finds these treatises of low probative value for the purposes of adjudicating this claim.

Ultimately, there is no competent evidence relating the Veteran's colon cancer metastatic to the lung to any condition, event, or illness in service.  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C. §5107 (2012); 38 C.F.R. §3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Section 1151

The Appellant also seeks compensation benefits for the Veteran's death under 38 U.S.C. § 1151.  Pursuant to 38 U.S.C. § 1151, Veterans who are injured by VA care or medical treatment may be entitled to compensation.  Jackson v. Nicholson, 433 F.3d 822, 824  Fed.Cir.2005). 

Compensation under 38 U.S.C. § 1151 is granted for additional disability or death if the additional disability or death was not the result of willful misconduct, the actual cause of the additional disability or death was VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable.  38 U.S.C. § 1151 (a); 38 C.F.R. §§ 3.361 (b-d).

First, there must be evidence of additional disability or death.  The existence of additional disability is determined by comparing the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination that forms the basis of the claim for compensation to the Veteran's condition after the care, treatment, or examination has ended.  38 C.F.R. § 3.361 (b). 

Second, the additional disability or death must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the Veteran by VA.  38 C.F.R. § 3.361 (c).  The mere fact that the Veteran received care, treatment, or examination and has an additional disability or died does not establish actual causation.  Evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Id.  In Viegas v. Shinseki, 705 F.3d 1374  (Fed. Cir. 2013), the Court held that § 1151 requires only "causal connection," which includes injuries that occur in a VA facility as a result of VA's negligence. 

VA hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of the disease or injury for which it was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c)(2).  If, however, the additional disability or death was caused by the Veteran's failure to follow properly given medical instructions, then the additional disability or death was not caused by VA hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3). 

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C. § 1151 (a)(1); 38 C.F.R. § 3.361 (d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361 (d)(2).

Based on the May 2009 VA opinion, the Board must find that the Veteran's death was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable in furnishing treatment prior to the Veteran's February 2003 death.  The examiner found VA acted as a reasonably prudent physician would in treating the Veteran and the symptomatology.  Notably, the Veteran's report of pelvic pain was worked up extensively by several doctors and testing.  Given test results and the Veteran's report of stimuli-generated pain, the examiner concluded that there was no indication that this would be a recurrence of metastasis or cancer.  In this regard, the Board finds the opinion of the May 2009 VA examiner to be highly persuasive and probative.  The examiner's findings were based on a comprehensive review of the evidence and reflect consideration of the complete record and the Appellant's contentions.  The opinion was supported with a thorough rationale which the Board finds to be consistent with the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, there is no medical opinion to the contrary.

The Board has considered the Appellant's contentions with respect to the Veteran's death.  The Appellant is competent to describe observable symptomatology and the sequences of certain events, but she is not competent to provide an opinion as to whether the Veteran's death was proximately due to VA treatment, or whether the VA medical personnel demonstrated carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault.  An opinion regarding the cause of death of the Veteran's falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Such opinions require medical expertise and clinical training.  Id. 

The Board has considered the doctrine of reasonable doubt; however, the preponderance of the competent evidence is against this claim.  Accordingly, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for the cuase of death is not warranted.


ORDER

Service connection for the cause of the Veteran's death, including based on the failure to provide appropriate VA health care under 38 C.F.R. § 1151, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


